Opinion filed October 27, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                      No. 11-11-00275-CR
                                          __________

                    ERNEST PATRICK LEWALLEN, Appellant

                                               V.

                                 STATE OF TEXAS, Appellee


                           On Appeal from the 350th District Court

                                      Taylor County, Texas

                                   Trial Court Cause No. 9800-D



                           MEMORANDUM                   OPINION
       Ernest Patrick Lewallen has filed in this court a motion to dismiss his appeal. Pursuant to
TEX. R. APP. P. 42.2, the motion is signed by both appellant and his counsel.
       The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM
October 27, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.